1736 Carothers Parkway, Suite 100 Brentwood, Tennessee 37027 August 16, 2017 VIA EDGAR AND ELECTRONIC MAIL United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Commerce Union Bancshares , Inc. Registration Statement on Form S-3 Filed March 13, 2017 Amended July 14, 2017 and August 11, 2017 File No. 333-2 Ladies and Gentlemen: In accordance with Rule 461 under the Securities Act of 1933, as amended, Commerce Union Bancshares, Inc. (the “Company”) respectfully requests that the effective date for the registration statement referred to above be accelerated so that it will be declared effective at 3:00 p.m. on August 17, 2017, or as soon thereafter as is practicable. Very truly yours, Commerce Union Bancshares, Inc. /s/ DeVan D. Ard , Jr. DeVan D. Ard, Jr. President and Chief Executive Officer
